REED SMITH LLP

A limited liability partnership formed in the State of Delaware

Oo eo NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Philip Goodhart (Bar No. 5332)
PNG@thorndal.com

THORNDAL, ARMSTRONG, DELK
BALKENBUSH & EISINGER

1100 E. Bridger Avenue

Las Vegas, NV 89101

Telephone: 702.366.0622

Facsimile: 702.366.0327

Merril Hirsh (admitted pro hac vice)
merril@merrilhirsh.com

LAW OFFICE OF MERRIL HIRSH PLLC ~

2837 Northampton St., NW
Washington, D.C. 20015
Telephone: 202.448.9020

Frederick J. Morgan (pro hac vice)
rmorgan@morganverkamp.com ~
Jennifer M. Verkamp (pro hac vice)
jverkamp@morganverkamp.com
Sonya A. Rao (pro hac vice)
sonya.rao@morganverkamp.com
Ian M. Doig (pro hac vice)
idoig@morganverkam.com
MORGAN VERKAMP LLC

35 East Seventh Street, Suite 600
Cincinnati, OH 45202

Telephone: 513.651.4400
Facsimile: 513.651.4405

Attorneys for Plaintiff-Relator Joshua Luke

JAMES J. PISANELLI, ESQ.
Nevada Bar No. 4027
PISANELLI BICE PLLC

400 South 7th Street, Suite 300
Las Vegas, NV 89101
Telephone: (702) 214-2100
Facsimile: (702) 214-2101
Email: jjp@pisanellibice.com

R. JEFFREY LAYNE, ESQ.
(admitted pro hac vice)

REED SMITH LLP

111 Congress Avenue, Suite 400
Austin, TX 78701

Telephone: (512) 623-1801
Facsimile: (512) 623-1802
Email: jlayne@reedsmith.com

JAMES L. SANDERS, ESQ.
(admitted pro hac vice)

REED SMITH LLP

1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067

Telephone: (310) 734-5200
Facsimile: (310) 734-5299
Email: jsanders@reedsmith.com

Attorneys for Defendants HealthSouth Corp.
And HealthSouth of Henderson, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, ex rel,

Joshua Luke,

Plaintiff,
Vv.

HEALTHSOUTH CORPORATION,

HEALTHSOUTH OF HENDERSON, INC. and

KENNETH BOWMAN,

Defendants.

 

 

Case No.: 2:13-cv-01319-APG-VCF

SECOND JOINT STIPULATION AND
[PROPOSED] ORDER TO EXTEND
DEADLINES SET FORTH IN SPECIAL
MASTER’S ORDER RE: PLAINTIFF’S
MOTION TO COMPEL AND JOINT
PROPOSED REVISED SCHEDULING
ORDER (DOC. 213)

[DISCOVERY ISSUES ASSIGNED TO
SPECIAL MASTER DAVID M. TENNER]

 

SECOND JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES SET FORTH IN SPECIAL MASTER’S ORDER RE:
PLAINTIFF’S MOTION TO COMPEL AND JOINT PROPOSED REVISED SCHEDULING ORDER (DOC. 213)

 
REED SMITH LLP

A limited liability partnership formed in the State of Delaware

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff-Relator Joshua Luke (“Plaintiff”), as relator in this action, Defendants HealthSouth
Corporation (“HealthSouth”) and HealthSouth of Henderson, Inc. (“HealthSouth Henderson”)
(collectively, “HealthSouth Defendants”), and Defendant Kenneth Bowman (“Bowman”) by and
through their undersigned counsel, state as follows:

1. Whereas, the Court appointed a Special Master to oversee the discovery process on
April 17, 2019 (Dkt. # 185); |

2. Whereas, the Court appointed David M. Tenner as Special Master pursuant to the
Parties’ Joint Stipulation Concerning the Appointment of a Special Master (Dkt. #198);

3. Whereas, the Special Master’s Order re: Plaintiff's Motion to Compel and Joint
Proposed Revised Scheduling Order (“Special Master’s Order’) (Dkt. #213) was issued in writing on
July 19, 2019, and stated that the rulings therein “were made effective as of the date of the hearing,
July 10, 2019”;

4, Whereas, the Special Master’s Order set forth various deadlines related to discovery,
including: (i) all responsive documents shall be produced by August 20, 2019; (ii) Plaintiff shall be
entitled to take the Rule 30(b)(6) deposition of Defendant HealthSouth on or before September 10,
2019; and (iii) the Parties shall file a Stipulated Revised Scheduling Order or Status Report on or
before September 10, 2019;

5. Whereas, the HealthSouth Defendants filed their objections to the Special Master’s
Order on July 26, 2019 (Dkt. 216);

6. Whereas, on August 8, 2019, the Parties filed a Joint Stipulation and Proposed Order
seeking to extend the discovery deadlines set forth in the Special Master’s Order in light of the Parties’
joint meeting with the United States Department of Justice (“DOJ”) to discuss this action that was
scheduled to take place on August 13, 2019 (Dkt. 219);

7. Whereas, Plaintiff filed his Opposition to Defendants’ Objections to the
Special Master’s Ruling on August 9, 2019 (Dkt. 220);

8. Whereas, on August 9, 2019, the Special Master signed the Joint Stipulation and
entered the Order to Extend Deadlines Set Forth in Special Master’s Order (Dkt. 221);

 

-2-
SECOND JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES SET FORTH IN SPECIAL MASTER’S ORDER RE:
PLAINTIFF’S MOTION TO COMPEL AND JOINT PROPOSED REVISED SCHEDULING ORDER (DOC. 213)
REED SMITH LLP

A limited liability parmership formed in the State of Delaware

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9, Whereas, during the course of the August 13, 2019 joint meeting, the Parties and the

DOJ arrived at a tentative settlement to resolve this action which they are currently in the process of|

finalizing;
10. Whereas, in light of the tentative settlement that was reached at the August 13, 2019
joint meeting and the ongoing efforts by the Parties and the DOJ to reach a final settlement that will

resolve this action, the Parties wish to suspend the discovery deadlines set forth in the Special Master’s
Order until further notice.

Accordingly, the Parties to this stipulation heteby stipulate and agree to the entry of an order
by the Special Master suspending all deadlines set forth in the Special Master’s Order until further
notice, The Parties shall report back to the Special Master on the status of the settlement discussions
within 28 days of the entry of this order and whether it is necessary to reset the discovery deadlines
set forth in the Special Master’s Order.

This stipulation is made in good faith, not interposed for delay, and not filed for an improper

 

 

purpose.
DATED this 27th day of August, 2019. DATED this 27th day of August, 2019.
PISANELLI BICE PLLC THORNDAL, ARMSTRONG, DELK,
BALKENBUSH & EISINGER
/s/ James J. Pisanelli
JAMES J. PISANELLL ESQ. /s/ Philip Goodhart
Nevada Bar No. 4027 PHILIP GOODHART, ESQ.
400 S. 7th Street, Suite 300 Nevada Bar No. 5332
Las Vegas, NV 89101 1100 E. Bridger Avenue

Las Vegas, NV 89101

 

DATED this 27th day of August, 2019. DATED this 27th day of August, 2019.
REED SMITH LLP LAW OFFICE OF MERRIL HIRSH
/s/ James L. Sanders /s/ Merril Hirsh

JAMES L. SANDERS, ESQ. MERRIL HIRSH, ESQ.

(admitted pro hac vice) (admitted pro hac vice)

1901 Avenue of the Stars, Suite 700 2837 Northampton St., NW

Los Angeles, CA 90067 Washington, D.C. 20015

Attorneys for Defendants HealthSouth Corp.
and HealthSouth of Henderson, Inc.

 

-3-
SECOND JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES SET FORTH IN SPECIAL MASTER’S ORDER RE:
PLAINTIFF’S MOTION TO COMPEL AND JOINT PROPOSED REVISED SCHEDULING ORDER (DOC. 213)
REED SMITH LLP

A limited liability parmership formed in the State of Delaware

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DATED this 27th day of August, 2019.

BRADLEY ARANT BOLT CUMMINGS
LLP

/s/ Kimberly B. Martin

JACK W. SELDON, ESQ.
(admitted pro hac vice)

1819 Fifth Avenue North
Birmingham, AL 35203

KIMBERLY B. MARTIN, ESQ.
(admitted pro hac vice)

200 Clinton Avenue West, Suite 900
Huntsville, AL 35801

SEMENZA KIRCHER RICKARD

/s/ Christopher D. Kircher
CHRISTOPHER D. KIRCHER, ESQ.
10161 Park Run Dr., Ste. 150

Las Vegas, NV 89145

Attorneys for Defendant Kenneth Bowman

SECOND JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES SET FORTH IN SPECIAL MASTER’S ORDER RE:

4.

DATED this 27th day of August, 2019.
MORGAN VERKAMP LLC

/s/ Frederick M. Morgan
FREDERICK M. MORGAN, ESQ.
(admitted pro hac vice)

SONYA A. RAO, ESQ.

(admitted pro hac vice)

35 East Seventh St., Suite 600
Cincinnati, OH 45202

Attorneys for Relator Joshua Luke

IT IS SQORDERED:

Mfc

 

wher MASTER DAVID M. TENNER

g [22/14

DATED:

 

CASE NO.: 2:13-cv-01319-APG-VCF

PLAINTIFF’S MOTION TO COMPEL AND JOINT PROPOSED REVISED SCHEDULING ORDER (DOC. 213)

 
